                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  EASTERN DIVISION


IN RE:                                        }
 Karen H. Carden,                             }
                                              }              CASE NO. 19-40458-JJR13
       Debtor.                                }




Karen H. Carden and                           }
Linda Baker Gore, Chapter 13 Trustee,         }
                                              }
       Plaintiffs,                            }
v.                                            }              AP No. 19-40012-JJR
                                              }
Ditech Financial, LLC,                        }
                                              }
       Defendant.                             }

                              MEMORANDUM OPINION

       Introduction

       The Debtor and the Chapter 13 Trustee (the “Plaintiffs”) commenced this adversary

proceeding against Ditech Financial, LLC (“Ditech”) pursuant to Bankruptcy Code (the “Code”)

§ 544(a)(1) and (a)(2) to avoid a security interest Ditech claims in the Debtor’s double-wide 1996

Fleetwood mobile home (the “Mobile Home”).1 Those Code sections read as follows:



       1
          The adversary complaint does not specify whether the Plaintiffs are proceeding under
Code § 544(a)(1), (a)(2), (a)(3), or (b), and it repeatedly uses the phrase “hypothetical lien
creditor,” which would only be applicable under § 544(a)(1) and (a)(2). In their briefs, the
Plaintiffs and Ditech at times discuss notice issues as though constructive notice were an issue, as
it would be if the Trustee were acting as a hypothetical, bona fide purchaser under § 544(a)(3) and
the Mobile Home were real property. As admitted in their reply brief (Doc. 22), despite much
discussion of notice and real property principles, the Plaintiffs do not claim bona fide purchaser
status and admit the Mobile Home remains personal property. Thus, the court concludes that the
Plaintiffs are proceeding under § 544(a)(1) and possibly (a)(2) as well.




Case 19-40012-JJR        Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47             Desc Main
                                  Document      Page 1 of 18
       (a) The trustee shall have, as of the commencement of the case, and without regard
           to any knowledge of the trustee or any creditor, the rights and powers of, or may
           avoid any transfer of property of the debtor or any obligation incurred by the
           debtor that is voidable by—

           (1) a creditor that extends credit to the debtor at the time of the commencement
               of the case, and that obtains, at such time and with respect to such credit, a
               judicial lien on all property on which a creditor on a simple contract could
               have obtained such a judicial lien, whether or not such a creditor exists;

           (2) a creditor that extends credit to the debtor at the time of the commencement
               of the case, and obtains, at such time and with respect to such credit, an
               execution against the debtor that is returned unsatisfied at such time,
               whether or not such a creditor exists . . . .

Code § 541(a)(1) and (2). The Debtor is also seeking a valuation of the Mobile Home under Code

§ 506(a) in the event Ditech’s lien is not avoided. Ditech objects to the avoidance of its lien, and

disputes the value proposed by the Debtor.

       The parties filed cross-motions for summary judgment (AP Docs. 18 and 19 and herein,

the “Motions”) under Fed. R. Bankr. P. 7056. The court took the Motions under advisement

following the submission of briefs. Confirmation of the Debtor’s proposed plan in the underlying

chapter 13 case has been continued pending a ruling on the Motions. After considering the

Motions and submissions in support thereof, the parties’ briefs and arguments, the undisputed

facts, and the applicable law, the court has determined that Ditech’s Motion is due to be granted,

and the Plaintiffs’ Motion denied, with respect to the issue of whether Ditech’s security interest

may be avoided by the Trustee under Code § 544(a). Material facts remain in dispute regarding

the Mobile Home’s value, and both Motions will be denied to the extent they seek to establish such

value. While Fed. R. Bankr. P. 7052 expressly provides that the court is not required to state




                                                 2


Case 19-40012-JJR        Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47             Desc Main
                                  Document      Page 2 of 18
separate findings and conclusions in ruling on a motion under Fed. R. Bankr. P. 7056, the court

has, nonetheless, set out its findings and conclusions herein.2

         Summary Judgment Standard

         A motion for summary judgment on the merits of the complaint is controlled by Fed. R.

Bankr. P. 7056, which provides that Fed. R. Civ. P. 56 applies in bankruptcy adversary

proceedings. The court may grant summary judgment to a moving party when that party

demonstrates “there is no genuine issue as to any material facts and . . . the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In considering the merits of a motion for

summary judgment, the court’s role is not to determine the truth of the matter asserted or the weight

of the evidence, but to determine whether the factual disputes, if any, raise genuine issues for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986). In making this determination,

the facts are to be considered in a light most favorable to the non-moving party. Id.; Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986); Allen v. Board of Public Educ., 495 F.3d 1306 (11th Cir.

2007).

         This standard can be met by the movant, in a case in which the ultimate burden of
         persuasion at trial rests on the nonmovant, either by submitting affirmative
         evidence negating an essential element of the nonmovant's claim, or by
         demonstrating that the nonmovant's evidence itself is insufficient to establish an
         essential element of his or her claim. The burden then shifts to the nonmovant to
         make a showing sufficient to establish the existence of an essential element to his
         claims, and on which he bears the burden of proof at trial. To satisfy this burden,
         the nonmovant cannot rest on the pleadings, but must by affidavit or other
         appropriate means, set forth specific facts showing that there is a genuine issue for
         trial. Fed. R. Civ. P. 56(e). The court's function in deciding a motion for summary
         judgment is to determine whether there exist genuine, material issues of fact to be
         tried, and if not, whether the movant is entitled to a judgment as a matter of law. It


         2
        This court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157 and 1334, and
the General Order of Reference, as amended, entered by the United States District Court for the
Northern District of Alabama. This is a core proceeding under 28 U.S.C. § 157(b)(2)(B) and
(b)(2)(K), and both parties have appeared and consented to this court’s jurisdiction. Therefore, the
court has authority to enter a final order.
                                                   3


Case 19-40012-JJR         Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47              Desc Main
                                    Document      Page 3 of 18
         is the substantive law that identifies those facts which are material on motions for
         summary judgment.

         When the court considers a motion for summary judgment it must refrain from
         deciding any material factual issues. All the evidence and the inferences from the
         underlying facts must be viewed in the light most favorable to the nonmovant. The
         movant bears “the exacting burden of demonstrating that there is no dispute as to
         any material fact in the case.”

Brown v. Mendel, 864 F. Supp. 1138, 1142–43 (M.D. Ala. 1994), aff'd sub nom. Brown v. Enstar

Grp., Inc., 84 F.3d 393 (11th Cir. 1996) (internal citations omitted). “Cross-motions must be

considered separately, as each movant bears the burden of establishing that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of law. If there is no genuine issue

and one of the parties is entitled to prevail as a matter of law, the court may render summary

judgment.” Shaw Constructors v. ICF Kaiser Engineers, Inc., 395 F.3d 533, 538–39 (5th Cir.

2004).

         Findings of Fact

         The facts are not in dispute, at least regarding the lien avoidance issue, and are set out in

detail in the adversary pleadings, the Debtor’s chapter 13 petition and schedules in the instant case

as well as in her previous bankruptcy cases, and the Motions with their supporting affidavits and

evidentiary submissions. Thus, to rule on the § 544(a) lien avoidance issue raised in the Motions,

the court must answer only questions of law. However, a material question of fact remains

unanswered regarding valuation of the Mobile Home pursuant to Code § 506(a).

         On November 15, 1995, the Debtor and her former husband purchased the Mobile Home

with the proceeds of a loan from Green Tree Financial Corp-Alabama, Ditech’s predecessor before

a series of mergers and name changes. The loan is evidenced by a Manufactured Home Retail

Installment Contract and Security Agreement signed by the Debtor and her former husband. The

Agreement granted Ditech’s predecessor a security interest in the Mobile Home, and that security

                                                   4


Case 19-40012-JJR           Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47              Desc Main
                                     Document      Page 4 of 18
interest was properly noted on the Mobile Home’s certificates of title.3 Ditech filed an in rem claim

in this case for $27,324.45 purportedly secured by the Mobile Home (claim 2-2). The parties do

not dispute that Ditech has not been paid in full and that the certificates of title show Green Tree

as lienholder, and that the lien has not been voluntarily released. The Debtor and her husband

divorced in 2004 and the Debtor became the Mobile Home’s sole owner. (Doc. 18, Carden Aff. ¶

3 and Ex. 1.)

       The Debtor received a discharge in a prior chapter 7 case (Case No. 01-41405-JSS7) in

which Ditech requested and was granted relief from the automatic stay. (01-41405-JSS7 Doc. 9.)

The Debtor did not reaffirm the obligation secured by the Mobile Home in that case and, therefore,

her personal liability owing to Ditech for the Mobile Home loan was discharged. Following the

discharge, the Debtor defaulted and Ditech obtained a judgment for possession of the Mobile

Home from a state court in October 2013. (Doc. 19, Dropper Aff. Ex. G.) Ditech had not

dispossessed the Debtor when she filed her second chapter 7 case in August 2018 (Case No. 18-

41380-JJR7) in which the Debtor indicated her intent to redeem the Mobile Home for $15,500, its

alleged value in her Statement of Intent. (18-41380-JJR7 Doc. 9.)        However, in that case the

Debtor claimed in Schedule A/B that the Mobile Home’s value was only $8,000 due to water

damage. (18-41380-JJR7 Doc. 1 p. 15, part 7.) Whatever its value, the Debtor never moved to

redeem nor tendered any redemption price, and the case discharged and closed without the

redemption.




       3
          The Mobile Home is a “double-wide” and there are two certificates of title, one for each
of its two sides.

                                                 5


Case 19-40012-JJR        Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47             Desc Main
                                   Document      Page 5 of 18
         Soon thereafter, the Debtor filed the instant chapter 13 case, in which she is not eligible for

another discharge.4 In this case, the Debtor scheduled Ditech as a creditor holding a secured claim

of $8,000 (again reducing the value of the Mobile Home from $15,500 due to needed repairs, as

shown on BK Doc. 1 p. 15) and an unsecured claim of $20,861.12 designated as disputed in

Schedule D. (BK Doc. 1 p. 19.) Ditech was unable to inspect the Mobile Home and alleged it has

a retail value of between $28,262.88 and $19,784.02 depending upon its condition. (Droppers Aff.

¶ 10.)

         In the instant case the Debtor scheduled one unsecured claim for $1,500. (BK Doc. 1 p.

23.) However, the claimholder has not filed a proof of claim and the claims bar date has expired.

An unscheduled creditor, 1st Franklin Financial, did file a timely claim (claim 1), but it appears to

be ripe for disallowance because it was discharged in the Debtor’s most recent prior chapter 7 case.

And remember the Debtor’s personal liability to Ditech was likewise discharged in a previous

chapter 7 case. Thus, although the Trustee is the nominal party in interest and asserts she has

standing to bring this avoidance action, the benefit of avoiding Ditech’s lien would inure not to

unsecured creditors—there appear to be none holding allowable claims—but entirely to the Debtor

who, if the Plaintiffs are successful in this proceeding, will own the Mobile Home free and clear

of Ditech’s security interest without any obligation to account for its value through her chapter 13

plan.

         After the Plaintiffs filed this adversary proceeding, Ditech requested and received Certified

Record Responses (the “DOR Responses”) from the Alabama Department of Revenue (the

“DOR”) in respect to the title of the Mobile Home. (Droppers Aff. Ex. K.) At the bottom of the



         4
         The Debtor received a discharge in her most recent chapter 7 case, which was filed less
than four years ago. Code § 1328(f)(1) disallows a discharge in a chapter 13 case if the debtor
received a discharge in a chapter 7 case filed within the preceding four years.
                                                   6


Case 19-40012-JJR         Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47               Desc Main
                                    Document      Page 6 of 18
first page of DOR Responses were boxes DOR had checked that stated: “Notation here certifies

that the Motor Vehicle Division databases of the Alabama Department of Revenue reflect no

record for the vehicle identified in this printout.” (As discussed below, the DOR is no longer

required to maintain records for mobile homes that are over 20 years old.) However, attached to

the DOR Responses were “Title Application Snapshots” that disclosed the Mobile Home’s title

numbers; issue date; purchase date; VINs; make, model, and year; the owners’ names—the Debtor

and her former husband—together with their address; the lienholder’s name—Green Tree

(Ditech’s predecessor)—together with its address; and the lien date—11/15/1995. Although not

material to the court’s ruling in this proceeding—constructive notice not being an issue—the

information provided by the Snapshots appeared to conflict with the notation at the bottom of the

DOR Responses that DOR’s databases reflected no record for the Mobile Home.

        Applicable Law and Analysis

        Although there are several exceptions, Alabama’s Uniform Commercial Code, codified in

Title 7 of the Alabama Code (1975) (herein cited as “Ala. Code”), states the general rule that “a

financing statement must be filed to perfect all security interests . . .” § 7-9A-310(a). The most

common exception is noted in § 7-9A-311(a)(2), which provides that “the filing of a financing

statement is not necessary or effective to perfect a security interest in property subject to . . .

Chapter 8 or Chapter 20 of Title 32 [Ala. Code] . . . which provides for a security interest to be

indicated on a certificate of title as a condition or result of the security interest’s obtaining priority

over the rights of a lien creditor with respect to the collateral . . . .”

        At the time the Debtor and her husband purchased the Mobile Home in 1995 (before the

adoption of the Manufactured Home Certificate of Title Act, effective January 2010, infra), the

DOR issued certificates of title covering the Mobile Home as then required by §§ 32-8-30 and -



                                                     7


Case 19-40012-JJR          Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47               Desc Main
                                     Document      Page 7 of 18
39,5 and because the purchase was financed with the proceeds of a loan provided by Ditech’s

predecessor, its purchase-money security interest was duly recorded—perfected—on the

certificates of title in accordance with § 32-8-61, which states:

       (a) Unless excepted by this section, a security interest in a vehicle for which a
       certificate of title is required by the terms of this chapter is not valid against
       creditors of the owner or subsequent transferees or lienholders of the vehicle unless
       perfected as provided in this article.

       (b) A security interest is perfected by the delivery to the [DOR] of the existing
       certificate of title, if any, an application for a certificate of title containing the name
       and address of the lienholder and the date of his security agreement and the required
       fee. It is perfected as of the time of its creation if the delivery is completed within
       30 days thereafter, otherwise, as of the time of the delivery.

       In 2009 Alabama adopted the Alabama Manufactured Home Certificate of Title Act (Ala.

Code § 32-20-1, et seq., and herein the “MHT Act”). The MHT Act became effective January 1,

2010 and thereafter certificates of title for manufactured homes could no longer be issued under

Chapter 8 of Title 32,6 but were required to be issued under the MHT Act. § 32-20-20.7

Nonetheless, the requirements for the issuance of certificates of title under the MHT Act are

virtually the same as those previously required under Chapter 8 (compare § 32-20-20, et seq., with

§ 32-8-30, et seq.), and the same is true with respect to causing security interests to be recorded—




       5
          Section 32-8-31(10) was amended in 2009, effective January 1, 2010, to prohibit the
further issuance of certificates of title for manufactured homes under Chapter 8 of Title 32 for liens
entered into from that date forward. Thereafter, all such certificates of title were to be issued under
the Manufactured Home Certificate of Title Act, codified at Chapter 20 of Title 32, infra.

       6
           See n. 5, supra.
       7
         Other than exceptions that do not apply in this proceeding, the MHT Act requires that
“every owner of a manufactured home which is in this state and for which no certificate of title
has been issued by the [DOR], shall make application . . . for a certificate of title . . . .” § 32-20-
20(a) (emphasis added). As mentioned, certificates of title for the Debtor’s Mobile Home were
issued by the DOR in 1995, before the MHT Act became effective.


                                                   8


Case 19-40012-JJR             Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47             Desc Main
                                       Document      Page 8 of 18
perfected—on certificates of title (compare § 32-20-40, et seq., with § 32-8-60, et seq.). In fact,

security interests previously perfected under Chapter 8 are expressly recognized as retaining their

validity and priority under the MHT Act: “[A] security interest in a manufactured home for which

a certificate of title is required by the terms of this chapter is not valid against creditors of the

owner or subsequent transferees or lienholders . . . unless perfected as provided in this article or

previously perfected under the terms of Chapter 8 of this title.” § 32-20-41(a) (emphasis added).

       Ordinarily, when a manufactured home is sold or becomes subject to a new security

interest, the new owner or lienholder applies to the DOR for a new certificate of title on which the

name of the new owner or new lienholder will be recorded. §§ 32-20-30,-33,-41,-42. But the MHT

Act specifically prohibits the issuance of certificates of title for manufactured homes “designated

1999 and prior year models . . . .” § 32-20-21(4) (amended eff. Jan. 1, 2020 to replace a reference

to “more than 20 model years old” with “1999 and prior year models”). Thus, because the Mobile

Home is a 1996 model, it is no longer eligible for the issuance of new certificates of title on which

a new owner or new secured party may record their ownership or security interest. But the MHT

Act made no mention of invalidating security interests recorded on existing certificates of title for

manufactured homes that, because of their age, are no longer eligible for new certificates of title.

To the contrary—as quoted in the preceding paragraph—the MHT Act expressly recognizes the

continued validity of security interests perfected on certificates of title originally issued under

Chapter 8. § 32-20-41(a), supra.8

       Further, the MHT Act at § 32-20-29 allows the DOR to issue a “replacement” for a

certificate of title issued under Chapter 20 or Chapter 8 of Title 32 that was “lost, stolen, mutilated,



       8
        See also §§ 32-20-26(c) and 32-8-39(d), both of which provide that “[a] certificate of title
issued by the [DOR] is prima facie evidence of the facts appearing on it.”


                                                   9


Case 19-40012-JJR         Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47              Desc Main
                                    Document      Page 9 of 18
or destroyed or becomes illegible . . . .”9 There is no restriction on issuing replacements—as

opposed to new certificates of title—for manufactured homes not eligible for new certificates of

title due to their age. Logically, if a replacement for a certificate of title may be issued for a

manufactured home originally titled under Chapter 8, the Alabama legislature must have intended

that existing certificates of title for manufactured homes, regardless of their age, would remain

valid and effective, even though no new certificate of title—as opposed to a replacement—may be

issued for such a home.

       Not only are new certificates of title no longer issued by the DOR for manufactured homes

designated 1999 and prior year models (Ala. Code 32-20-21(4)), the DOR stopped maintaining

title records for manufactured homes of that age:

       (5) No title records will be maintained by the [DOR] for any motor vehicle or
       manufactured home exempted from titling under the provisions of Chapters 8 or 20
       of Title 32, Code of Ala. 1975, or any rules promulgated thereunder.

       Example: As of January 1, 2012, the title records for the following motor vehicles
       will no longer be maintained due to the motor vehicles being exempt from titling
       by statute or rules promulgated thereunder: . . .
       2. Manufactured homes more than twenty (20) model years old which would
       include all 1991 and prior year manufactured homes. . . .

Ala. Admin. Code r. 810-5-75-.68(5).10

       Another section of Chapter 8 confirms the continued perfection of Ditech’s security

interest. Alabama Code § 32-8-64.111 provides that “any lien or security interests shall be


       9
           Section 32-8-43 is virtually identical to § 32-20-29.

       10
           This Administrative Code provision is apparently the reason the DOR’s Responses to
Ditech’s request for title information for the Mobile Home stated, “that the Motor Vehicle Division
databases of the Alabama Department of Revenue reflect no record for the vehicle identified in
this printout.” Nonetheless, the DOR did respond by sending Ditech “Title Application Snapshots”
which disclosed the Mobile Home’s initial title information, including the name of the lienholder.
       11
         Except for liens and security interests listed on certificates of title for
       manufactured homes, travel trailers, or vehicles that weigh more than 12,000
                                                   10


Case 19-40012-JJR          Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47          Desc Main
                                    Document     Page 10 of 18
considered satisfied and releases shall not be required after 12 years from the date of the security

agreement as recorded on the certificate of title.”12 Security interests in manufactured homes (and

travel trailers and vehicles that weigh more than 12,000 pounds) are expressly exempt from the

12-year lapse provision of § 32-8-64.1. Indeed, § 32-8-64.1 confirms that security interests in

manufactured homes “shall be satisfied only in conformity with Section 32-8-64 . . .” (emphasis

added), which in turn provides that “[u]pon the satisfaction of a security interest . . . the lienholder

. . . shall . . . execute a release of his or her security interest, in the space provide therefor on the

certificate or as the [DOR] prescribes . . . .” § 32-8-64(a). Neither Ditech nor its predecessor

executed a release on the Mobile Home’s certificates of title.13


        pounds gross weight, which shall be satisfied only in conformity with Section 32-
        8-64, any lien or security interest shall be considered satisfied and release shall not
        be required after 12 years from the date of the security agreement as recorded on
        the certificate of title. Nothing in this section shall preclude the perfection of a lien
        or security agreement, or the perfection of an extension of a lien or security
        agreement beyond a period of 12 years, by application for a new certificate of title
        on which the lien or security agreement is listed. In order to provide for the
        continuous perfection of a lien or security interest originally entered into for a
        period of more than 12 years for a vehicle other than a manufactured home, travel
        trailer, or vehicle that weighs more than 12,000 pounds gross vehicle weight, an
        application for a second title on which the lien or security interest is listed shall be
        submitted to the designated agent before 12 years from the date of the security
        agreement as recorded on the original title. Otherwise, the lien or security interest
        shall be perfected as provided by Section 32-8-61.

Ala. Code § 32-8-64.1 (emphasis added).

        12
          Section 32-8-64.1 allows a creditor to extend its security interest and perfection thereof
beyond 12 years by applying, before the 12 years expires, for a new certificate of title on which
the lien will again recorded.
        13
          Section 32-8-64.2 was added to Chapter 8 in 2011 and thereafter amended in 2013. It is
similar to § 32-8-64.1 except it provides for liens and security interests to be considered satisfied
four years (amended from five to four years in 2013) from the date of the security agreement as
recorded on the certificate of title for vehicles which are 12 or more model years old. As with §
32-8-64.1, a lienholder may extend its perfection before the expiration of four years by applying
for a new certificate of title on which the lien will again be listed. Section 32-8-64.2 exempts
travel trailers and vehicles weighing more than 12,000 pounds from its 4-year lapse provision
                                                   11


Case 19-40012-JJR         Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47                Desc Main
                                   Document     Page 11 of 18
       Under Bankruptcy Code § 544(a), a bankruptcy trustee has the “strong-arm” power to

avoid any transfer of property or obligation incurred by a debtor if the transfer or obligation (in

this case, Ditech’s security interest) would be avoidable by a hypothetical creditor whose judicial

lien or execution against all property of the debtor sprang into existence when the debtor’s

bankruptcy petition was filed. “Basically, this means that a trustee can avoid the security interest

of a creditor if the security interest was not properly perfected.” Matter of Patterson, 185 B.R. 354,

357 (Bankr. N.D. Ala. 1995) (Caddell, Bankr. J.). “In the typical bankruptcy case, the trustee will

invoke section 544(a) to avoid any interest inferior to h[er] own.” Old W. Annuity & Life Ins. Co.

v. Apollo Grp., 605 F.3d 856, 864 (11th Cir. 2010). The trustee is the only party with standing to

pursue the avoidance as a “hypothetical lien creditor” under Code § 544(a)(1). American General

Fin., Inc. v. Tippins (In re Tippins), 221 B.R. 11, 17 (Bankr. N.D. Ala. 1998).14

       Thus, the question becomes whether under the provisions of the Alabama Code discussed

above, the Mobile Home’s certificates of title remained effective to preserve the perfection of

Ditech’s security interest even though no new certificates of title will be issued in the future for

new owners or new lienholders, and the DOR is no longer required to maintain title records for the

Mobile Home. If the existing certificates of title on which Ditech’s security interest is recorded

remain effective, then Ditech was perfected on the day the Debtor filed her petition for relief under




regardless of their age, but unlike § 32-8-64.1, there is no mention of an exemption for
manufactured homes, but for good reason. The MHT Act amended the definitions in § 32-8-2,
applicable to Chapter 8, by removing references to a “manufactured home.” “The 2009 amendment
by Act 2009, No. 09-746, effective January 1, 2010, deleted ‘or manufactured home’ preceding
‘vehicle’ or variants throughout the section . . . .” Editor’s comments to Ala. Code § 32-8-64.2.
Thus, § 32-8-64.2 is not applicable to manufactured homes.
       14
          Ditech did not question the Debtor’s standing to join the Trustee as a party plaintiff in
this adversary proceeding. If Ditech had successfully challenged the Debtor’s standing, the result
of the court’s ruling with respect to the Trustee would not have been different.
                                                 12


Case 19-40012-JJR        Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47               Desc Main
                                  Document     Page 12 of 18
chapter 13 and its security interest may not be avoided. If not, then the Trustee may avoid the

security interest.

        The Plaintiffs cite examples of Alabama Code provisions establishing presumed

satisfaction of liens: 20 years from the maturity of the debt secured by a real estate mortgages— §

35-10-20; five years from the date of filing for most UCC financing statements, unless continuation

statements are filed (without regard to the age of either the lien or the collateral)— § 7-9A-515(a);

30 years from the filing date for an initial financing statement filed in conjunction with a

“manufactured-home transaction” (without regard to the age of the lien or the age of the

manufactured home)15— § 7-9A-515(b); and, as discussed above, 12 years from the date of the

security agreement as recorded on the certificate of title for many types of vehicles, other than

manufactured homes, travel trailers, or vehicles that weighs more than 12,000 pounds (without

regard to the age of the vehicle or the date the title was issued)— § 32-8-64.1. Despite this

demonstration that the Alabama legislature knows how to provide for a lapse of lien perfection

when that was its intent, the Plaintiffs have not cited any Alabama statute that provides for the

presumed satisfaction of a lien against a manufactured home due to either the age of the lien or the

age of the home.




         15
            Section 7-9A-102(54) defines “manufactured-home transaction” as “a secured
transaction: (A) that creates a purchase-money security interest in a manufactured home, other
than a manufactured home held as inventory; or (B) in which a manufactured home, other than a
manufactured home held as inventory, is the primary collateral.” Section 32-20-21(4) provides
that “[n]o certificate of title shall be issued for any . . . [m]anufactured home designated 1999
and prior year models.” Thus, any secured lender, whose collateral is a 1999 or older
manufactured home would presumably perfect a new lien by filing a manufactured home
financing statement because the provisions of Chapter 8 of Title 32 would not apply (see §
32-8-60(5), which says Chapter 8 does not apply to liens created in manufactured homes after
January 1, 2010), and because Chapter 20 of Title 32 says no certificate of title will be issued for
manufactured homes manufactured in 1999 or prior (see § 32-20-21(4)).
                                                 13


Case 19-40012-JJR        Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47              Desc Main
                                  Document     Page 13 of 18
        The Plaintiffs rely on § 7-9A-303(b) which provides that “[g]oods cease to be covered by

a certificate of title . . . [at] the time the certificate of title ceases to be effective under the law of

the issuing jurisdiction (emphasis added).” But § 7-9A-303(b) applies only when a certificate of

title ceases to be effective. There is no explicit statutory or case-law authority supporting the

Plaintiffs’ argument that the existing certificates of title for the Debtor’s Mobile Home “ceased to

be effective.” To the contrary, the MHT Act, as noted above, expressly preserves the validity and

effectiveness of certificates of title issued under Chapter 8 of Title 32, and before a security interest

in a manufactured home may be released, § 32-8-64 requires that the secured party formally

execute a release on the face of the certificate of title. Nonetheless, the Plaintiffs urge the court to

adopt their argument for three reasons. First, a third party can no longer rely on the perfection and

priority rules of the certificate of title statutes (presumably because the DOR regulations provide

that it will no longer maintain “title records” for manufactured homes over 20 years old under

Alabama Admin. Code r. 810-5-75-.68).             Second, an owner-seller cannot use the existing

certificate of title to transfer ownership because no new certificate of title will be issued to the

purchaser under § 32-20-21(4) because of the Mobile Home’s age. Third, a new secured party

cannot perfect its security interest via submission of an application to the DOR for new certificates

of title on which to record its security interest because no new titles will be issued for the Mobile

Home because of its age under § 32-20-21(4).

        But the Plaintiffs’ arguments are flawed. At least for the Debtor’s Mobile Home, the DOR

does appear to maintain and did provide partial title records—the DOR Responses showing the

initial title information— which gave constructive notice of Ditech’s lien. But notice issues are a

red herring in any event, because the suggestion that “notice” to third parties is required for a

certificate of title to be effective is not relevant, and the Plaintiffs admit as much. Rather, their



                                                    14


Case 19-40012-JJR         Doc 33     Filed 02/14/20 Entered 02/14/20 14:15:47                 Desc Main
                                    Document     Page 14 of 18
primary argument is that Ditech’s security interest ceased to be perfected because the certificates

of title ceased to be effective for any purpose, including continued perfection of Ditech’s existing

lien, the moment the Mobile Home, because of its age, became ineligible for new certificates of

title. According to the Plaintiffs, Ditech’s security interest then fell under the UCC’s perfection

rules for a manufactured home transaction,16 which would require that a financing statement be

properly filed to continue perfection. Because Ditech did not file a UCC financing statement

covering the Mobile Home, the Plaintiffs contend perfection of Ditech’s security interest lapsed

because of the Mobile Home’s age, and thereupon would have become subordinate to a judgment

lien creditor and likewise subject to avoidance by a trustee under Code § 544(a). The Plaintiffs’

arguments conflate the issuance of a new certificate of title with the effectiveness of an existing

certificate of title. The Plaintiffs have cited no provision of the Alabama Code, and no Alabama

case law, and the court’s research has found none, that would support a ruling that existing

certificates of title become ineffective based on a manufactured home’s age or based upon the age

of a security interest recorded on its certificate of title.

        To the contrary, § 32-8-64.1, supra, dictates that security interests in manufactured homes

can be satisfied only by following the procedure prescribed in § 32-8-64, which requires that the

lienholder formally satisfy its lien by executing a release in the space provided therefor on the

certificate of title and delivering the certificate and release to the next lienholder or, if none, to the

owner. If the Alabama legislature intended for liens encumbering manufactured homes to age-

out like those encumbering many other vehicles, it would not have excepted manufactured homes.



        16
           See n.15, supra. This argument would also require the court to read the word
“transaction” to include the continuation of perfection for a transaction that actually took place
years earlier, so that such a continuation would fall under the definition of a “manufactured home
transaction,” which is a result not covered by the plain language of the definition in § 7-9A-
102(54).
                                                    15


Case 19-40012-JJR          Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47                Desc Main
                                    Document     Page 15 of 18
And although new certificates of title—to evidence transfer of title or lien perfection—are no

longer issued by the DOR for 1999 and older model year manufactured homes, there is no authority

supporting the argument that existing certificates of title for such manufactured homes cease to be

effective for the purpose of continuing the perfection of existing security interests recorded

thereon.

       Sections 32-20-26(c) and 32-8-39(d) are identical, and state that “[a] certificate of title

issued by the [DOR] is prima facie evidence of the facts appearing on it.”17 Thus, third parties—

buyers, secured lenders, and judgment lien creditors—dealing with 1999 and older model year

manufactured homes continue to be charged with whatever title information is disclosed on the

existing certificates of title that were issued by the DOR for those homes. Those certificates of


       17
           The Alabama legislature dealt extensively with manufactured homes, and the 2009
amendments to § 32-8-60 provide that chapter 8 (which is the Alabama Uniform Certificate of
Title and Antitheft Act) does not apply to a lien on a manufactured home that was exempted under
that chapter when the lien was created or to a lien that was created after January 1, 2010. § 32-8-
60(5). The 2009 amendment recognized that from January 1, 2010 forward, liens created in
manufactured homes are covered not by Chapter 8 but instead by Chapter 20 (the MHT Act). By
its terms, Chapter 8 would still apply to Ditech’s security interest because it was created before
January 1, 2010. However, the Plaintiffs posit that Chapter 20, not Chapter 8, governs the issue
of Ditech’s continued perfection, because nothing in Chapter 20 excludes from its coverage liens
created under Chapter 8, such as Ditech’s. (Doc. 18 p.5 n.4.) The court disagrees, and finds the
more logical reading is that the Mobile Home continues to be titled under Chapter 8 based on the
language of § 32-8-60(5). Section 32-8-60(5) was added to the Alabama Code at the same time
as § 32-20-46, which provides in subsection (c) that “[s]ecurity interests in manufactured homes
not required to be titled under this chapter or not titled under the terms hereof, which are perfected
under any other applicable laws of this state [such as Ditech’s lien that was perfected instead under
Chapter 8 of Title 32] shall not be affected by this chapter but shall continue in all respects to be
governed by such other laws of this state [which would include the provision in Chapter 8 that
titles are prima facie evidence of the information shown thereon and that liens against
manufactured homes, created under that chapter as Ditech’s was, can only be released in
accordance with § 32-8-64].” The fact that these provisions were enacted as part of the same
legislation in 2009 shows the Alabama legislature knew that some manufactured home certificates
of title would continue to be governed by Chapter 8 and not by Chapter 20 and did not intend to
bring every existing certificate of title under the control of Chapter 20.

                                                 16


Case 19-40012-JJR        Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47               Desc Main
                                  Document     Page 16 of 18
title remain fully effective for all purposes except two: (1) obtaining a new certificate of title to

show new ownership and (2) obtaining a new certificate of title to perfect a new security interest.

Virtually all secured lenders maintain possession of the certificates of title covering their collateral,

and indeed such possession is contemplated in § 32-8-64, and third parties, whether creditors or

purchasers, proceed at their own peril without first demanding to see the certificate of title

regardless of the manufactured home’s age.

        If a new security interest were to be created in the Debtor’s Mobile Home, for instance, the

UCC’s provisions that require filing a financing statement would indeed govern perfection because

that new secured transaction would be beyond the scope of § 32-20-20 insofar as no new title

would be issued due to the age of the Mobile Home. But the existing certificates of title showing

the existence of Ditech’s security interest do not cease to be “effective” nor cease to maintain

perfection as against a lien creditor simply because no new titles would be issued to a new secured

party or purchaser, nor because the DOR does not keep ongoing records or copies of the existing

title of the Mobile Home because of its age. Ditech’s security interest was neither clandestine nor

undiscoverable, nor was it ever released voluntarily or by operation of law.

        Conclusion

        The court concludes that Ditech’s security interest in the Mobile Home continues to be

perfected and that a judgment lien creditor on the petition date of the Debtor’s bankruptcy case

would not take priority over Ditech’s security interest. Therefore, the Trustee cannot avoid

Ditech’s security interest under Code § 544(a)(1) or (a)(2), and to that extent, Ditech’s Motion (AP

Doc. 19) is due to be GRANTED and the Plaintiffs’ Motion (AP Doc. 18) is due to be DENIED.18




        18
          Ditech raised a judicial estoppel defense to the Plaintiffs’ lien avoidance claims based
on the Debtor’s commitment to redeem the Mobile Home in her previous chapter 7 case. Of course
                                                   17


Case 19-40012-JJR         Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47                Desc Main
                                   Document     Page 17 of 18
       As previously mentioned, the Debtor’s personal liability for the debt owing to Ditech was

discharged in her first chapter 7 case. Therefore, the only claim Ditech can have in this case is a

secured claim (secured by the Mobile Home as property of the estate) and the value of the Mobile

Home will determine the extent of Ditech’s claim pursuant to Bankruptcy Code §506(a). The

evidence presented in support of the Motions did not establish the value of the Mobile Home,

therefore, there exists a material issue of fact—that issue being the value of the Mobile Home—

and the Motions are each DENIED to the extent they seek to establish that value. An evidentiary

hearing will be scheduled in due course for the court to determine the Mobile Home’s value and

the amount of Ditech’s secured claim.19 A separate order conforming to this opinion will be issued

by the court.

       Done this 14th day of February 2020.

                                                     /s/ James J. Robinson
                                                     JAMES J. ROBINSON
                                                     CHIEF U.S. BANKRUPTCY JUDGE




the Trustee was not a party in that previous case. Nonetheless, the court has not addressed that
defense and related issues in this opinion.
       19
         The parties are encouraged to exchange information about the condition of the Mobile
Home and its value, and reach an agreement if at all possible prior to the next plan confirmation
hearing.


                                                18


Case 19-40012-JJR       Doc 33    Filed 02/14/20 Entered 02/14/20 14:15:47             Desc Main
                                 Document     Page 18 of 18
